Per Curiam.
The application will be denied. So far as we understand the main ground on which it is based, that ground is that the existing board of adjustment was of strictly limited jurisdiction under the terms o-f the ordinance. This ignores the point intended to be made in our decision, that the act of 1926, page 526, by its own terms conferred all necessary jurisdiction on the board, and in face of it any limitation contained in the ordinance is quite futile.
We fail to see any merit whatever in the application. A suitable rule denying it will be entered.